The Marlyn Realty Company was the owner of a tract of land located in the town of West Orange. Desiring to erect upon this tract a one-story building, to contain seven retail stores, it applied to the building inspector for a permit to do so. The application was denied upon the ground that such a building in that location was prohibited by the zoning ordinance of the municipality. The Marlyn Realty Company then appealed to the board of adjustment to review the action of the building superintendent, and the board affirmed that action. Acertiorari was then applied for and allowed, and the Supreme Court, on the first day of May, 1928, filed an opinion holding that the action of the building inspector and the zoning board should be affirmed, and from the judgment of affirmance the present appeal is taken.
This case in its legal aspect is identical with that ofSteinberg v. Board of Adjustment of Nutley, post, p. 603, and, for the reasons stated in the per curiam filed in that case, the judgment under review will be affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, BLACK, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 12.
For reversal — None. *Page 574